DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Huter (Reg. No. 41,086) on August 12, 2022.  This examiner’s amendment amends Claim 1.
Claim 1 of the application have been amended as follows: 
Regarding Claim 1, line 37-41, replace “control the display system to present an award that is based on a a multiplier indicated by the configurable symbols accumulated by the conclusion of the hold and spin stage.” with - - control the display system to present an award that is based on a multiplier indicated by the configurable symbols accumulated by the conclusion of the hold and spin stage. - - 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 14 are directed to a game device and method comprising control of the display system to display corresponding display symbols of a base game outcome at display symbol position of the display system and in response to a triggering number of configurable symbols to control the display system to present a hold and spin stage and control the display system to present a free game stage comprising a number of free game instances corresponding to a number of configurable symbols accumulated by conclusion of the hold and spin stage.   
Specifically, regarding independent Claims 1 and 14, none of the cited prior art discloses or teaches a hold and spin stage of a game to control the display system to present a free game stage comprising a number of free game instances, corresponding to a number of configurable symbols accumulated by conclusion of the hold and spin stage; wherein presentation of each free game instance causes the control system to: control the display system to present a free game outcome; and in response to the respective free game outcome being a winning outcome, control the display system to present an award that is based on a multiplier indicated by the configurable symbols accumulated by conclusion of the hold and spin stage which, in combination with other remaining claimed elements: (a) in response to the base game outcome comprising a triggering number of configurable symbols, control the display system to present a hold and spin stage; (b) for each hold and spin instance of the hold and spin stage control the display system to: hold at least one of a displayed configurable symbol at its corresponding display symbol position; (c)hold at least one of a displayed configurable symbol at its corresponding display symbol position; and (d) display replacement symbols for non-configurable symbols at display symbol positions not occupied by configurable symbols.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 and 14 (along with their respective dependent Claims 2-13 and 15-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715